Citation Nr: 0731637	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis with sinusitis.

2.  Entitlement to an initial compensable disability 
evaluation for stress changes in the right tibia, claimed as 
shin splints.

3.  Entitlement to an initial compensable disability 
evaluation for stress changes in the left tibia, claimed as 
shin splints.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In July 2002, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript is 
associated with the claims folder and has been reviewed.

In November 2003 and June 2005, this claim was remanded by 
the Board for further development.  

In December 2006, the Board denied the veteran's increased 
rating claims for allergic rhinitis with sinusitis, stress 
changes in both tibias, claimed as shin splints; and remanded 
the issue of entitlement to an increased evaluation for 
degenerative changes of the lumbar spine.  

In April 2007, the Secretary of VA filed a Joint Motion for 
Remand, requesting that the Court vacate the Board's December 
2006 decision with respect to the issues of entitlement to 
increased evaluations for bilateral shin splints and allergic 
rhinitis with sinusitis, and remand such issues for further 
development.  In May 2007, the Court granted the motion, 
vacated the December 2006 decision with respect to those 
issues, and remanded the case to the Board for proceedings 
consistent with the Motion for Remand.

In August 2007, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.

The issue of entitlement to an initial compensable evaluation 
for allergic rhinitis with sinusitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral leg shin splint disability is manifested 
tenderness to palpation over the posterior medial tibias, 
periostitis, and complaints of pain, which does not 
approximate more than a slight muscle injury.  There is no 
evidence of bilateral moderate muscle injury residuals, such 
as loss of deep fascia or muscle substance, impairment of 
muscle tonus and loss of power, or lowered threshold of 
fatigue.  

2.  The veteran has noncompensable loss of leg motion, 
bilaterally; x-rays of the bilateral tibia-fibula reflect no 
evidence of acute injury or ongoing repetitive stress 
fractures.

3. The veteran has not submitted evidence tending to show 
that his service-connected bilateral leg shin splint 
disability requires frequent hospitalization, is unusual, or 
causes marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right leg shin splints are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5003, 5022, 5260-5262, 5271 5299-5311 
(2007).

2.  The criteria for an initial compensable evaluation for 
left leg shin splints are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5003, 5022, 5260-5262, 5271 5299-5311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in May 2004 and July 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for higher 
initial evaluations; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  
 
Since this claim is the appeal of initial evaluations, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in May 2002, March 2005, and August 2006.  
The veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims folder.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2007) (harmless error).

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

The veteran's diagnosed bilateral shin splint disability does 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 
(2007).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
See 38 C.F.R. § 4.27 (2007). Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 
4.27 (2007).  

The RO rated the veteran's service-connected bilateral shin 
splint disability according to the analogous condition of 
Muscle Group XI injuries under Diagnostic Code 5311.  Under 
Diagnostic Codes 5301 to 5323, muscle injury disabilities are 
rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the 
history and complaint, and objective findings.  In addition, 
for VA rating purposes, the cardinal signs and symptoms of a 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56 (2007).

Pursuant to 38 C.F.R. § 4.56 (2007), muscle disabilities are 
evaluated as follows:
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue. Id.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

Diagnostic Code 5311 contemplates impairment to Muscle Group 
XI, which includes the posterior and lateral crural muscles 
as well as the muscles of the calf. The function of this 
particular muscle group involves propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee. Evidence of slight 
impairment of Muscle Group XI will result in the assignment 
of a noncompensable evaluation.  A compensable evaluation of 
10 percent, pursuant to this diagnostic code, requires 
evidence of moderate impairment to Muscle Group XI.  The next 
higher evaluation of 20 percent requires evidence of 
moderately severe impairment to Muscle Group XI.  The highest 
evaluation allowable under this diagnostic code, 30 percent, 
requires evidence of severe impairment to Muscle Group XI.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (2007).

During service, the veteran sought treatment for shin 
splints, and a scan subsequently showed stress changes of the 
tibias.  The veteran attributes his bilateral medial tibial 
pain to running and walking while wearing a heavy sack, as 
well as parachute jumping.  In a September 2000 rating 
decision, the RO granted service connection for stress 
changes in the right and left tibia (shin splints), and 
assigned a noncompensable evaluation for each disability, 
pursuant to Diagnostic Codes 5299-5311, effective September 
2000.

According to a March 2000 VA examination report, the veteran 
exhibited range of bilateral knee motion from zero to 145 
degrees, without pain.  He also exhibited painless range of 
bilateral ankle motion with 20 degrees dorsiflexion, and 45 
degrees plantar flexion.  Palpation of the tibia revealed 
tenderness in the mid-shaft, bilaterally, especially on the 
left.  Impression was bilateral tibial periostitis.

On June 2004 VA examination, the veteran exhibited range of 
motion of bilateral knee motion from zero to 135 degrees.  
Dorsiflexion was to 10 degrees in both ankles and plantar 
flexion was to 45 degrees without an increase in leg pain.  
The examiner noted that the veteran's ranges of knee and 
ankle motion were considered normal for the veteran.  There 
was tenderness over the posterior medial tibias, especially 
distally in the legs.  There was no evidence of swelling or 
skin changes. No muscle changes were noted.  Associated x-
rays of the bilateral tibia-fibula showed no evidence of 
acute injury or ongoing repetitive stress fractures.

On review of the medical evidence of record, the Board finds 
that compensable evaluations under Diagnostic Code 5311 are 
not warranted for the veteran's right and left shin splints.  
In this regard, the medical evidence of reflects that the 
stress changes of the right and left tibias are no more than 
slight in nature.  Competent medical evidence of record does 
not show evidence of bilateral moderate muscle injury 
residuals, such as loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or lowered 
threshold of fatigue.  Consequently, the veteran's right and 
left shin splints do not warrant the assignment of 
compensable evaluations under the muscle codes.  See 38 
C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (2007).

Diagnostic Code 5022 allows for the assignment of evaluations 
based on periostitis (shin splints) and directs that 
evaluations be based on limitation of motion of affected 
parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a.  
Diagnostic Code 5003 directs that degenerative arthritis be 
rated based on limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  See 38 
C.F.R. § 4.71a.  Under Diagnostic Code 5003, with x-ray 
evidence of arthritis, if limitation of motion is 
noncompensable under the appropriate diagnostic code, then an 
evaluation of 10 percent is warranted for each major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a.  

Limitation of knee and ankle motion is evaluated under 
Diagnostic Codes 5260, 5261, and 5271.  See 38 C.F.R. § 
4.71a. Under Diagnostic Code 5260, a 10 percent evaluation is 
assigned for limitation of knee flexion to 45 degrees, an 
evaluation  of 20 percent is assigned for limitation to 30 
degrees, and a rating of 30 percent is assigned for 
limitation to 15 degrees.  Under Diagnostic Code 5261, a 10 
percent evaluation is assigned for limitation of knee 
extension to 10 degrees, a 20 percent evaluation is assigned 
for limitation to 15 degrees, a 30 percent evaluation is 
assigned for limitation to 20 degrees, a 40 percent 
evaluation is assigned for limitation to 30 degrees, and a 50 
percent evaluation is assigned for limitation to 45 degrees.  
Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned for moderate limitation of ankle motion and a 20 
percent evaluation is assigned for marked limitation of 
motion. 

On review of all measured movements of record and evaluating 
the veteran's disability under the most restricted 
measurements (0 degrees of knee extension and 135 degrees of 
knee flexion), the Board finds that the veteran's bilateral 
shin splint disability does not meet the criteria for 
compensable evaluations under Diagnostic Codes 5260, 5261, or 
5271.

When evaluating a disability using the limitation of motion 
diagnostic codes, VA must also consider whether the veteran's 
pain and functional loss cause additional disability beyond 
that reflected in the range of motion measurements.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 9 Vet. App. 7, 10 
(1996).  During the June 2004 VA examination, stress testing 
of the posterior tibial tendons and one-foot hopping did not 
produce any additional loss of range of motion due to pain on 
repeated testing.  Also, there was no evidence of weakened 
movements, incoordination, or excess fatigability of the 
legs.  Therefore, pain and functional loss do not restrict 
the veteran's motion beyond measured ranges, and do not 
warrant a compensable evaluation under limitation of motion 
diagnostic codes.

Because the veteran's bilateral shin splint disability is 
noncompensable under limitation of motion diagnostic codes, 
the Board has considered whether such disability is 
compensable under Diagnostic Code 5003 based on limitation of 
motion of major joints affected by periostitis.  With any 
form of arthritis, the intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability, which is entitled to at least the 
minimum compensable evaluation for the joint.  See 38 C.F.R. 
§ 4.59.  The veteran reports bilateral tibial pain 
approximately three weeks per month, with increased pain upon 
long distance walking.  Tibial tenderness and complaints of 
pain were noted on March 2000 and June 2004 VA examinations.  
However, x-rays of the legs showed no evidence of acute 
injury or ongoing repetitive stress fractures.  Accordingly, 
a compensable evaluation under the provisions of 38 C.F.R. 
§ 4.59 or Diagnostic Code 5003 is not warranted.  

The Board has also evaluated the veteran's disability under 
Diagnostic Code 5262, which allows for the rating of 
disabilities based on impairment of the tibia.  See 38 C.F.R. 
§ 4.71a.  A 10 percent evaluation is assigned under that 
diagnostic code for malunion with slight knee or ankle 
disability, a 20 percent evaluation is assigned for malunion 
with moderate knee or ankle disability, a 30 percent 
evaluation is assigned for malunion with marked knee or ankle 
disability, and a 40 percent evaluation is assigned for 
nonunion with loose movement, requiring a brace.  

On review, compensable evaluations for right and left shin 
splints are not warranted under Diagnostic Code 5262, as 
there is no evidence of malunion of tibias and fibulas with 
moderate knee or ankle disabilities.  There is no showing of 
instability, crepitus, swelling, or limited range of motion 
of the veteran's knees or ankles.  The veteran walks with no 
limp and without assistive devices, and his gait speed is 
considered average.  

To ensure proper evaluation of the veteran's disability, the 
Board has also considered diagnostic codes that rate leg 
impairments on the basis of knee and ankle ankylosis, genu 
recurvatum, and knee subluxation or instability.  Those 
diagnostic codes, however, do not apply in this case because 
there is no evidence of such impairments.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that the 
evidence of record does not suggest that this case presents 
an exceptional or unusual disability picture or otherwise 
render a schedular rating impractical.  There is also no 
indication that pertinent disabilities have produced a marked 
interference with employment or that the veteran is 
frequently hospitalized for his bilateral shin splints.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


ORDER

Entitlement to an initial compensable evaluation for stress 
changes in the right tibia, claimed as shin splints, is 
denied.

Entitlement to an initial compensable evaluation for stress 
changes in the left tibia, claimed as shin splints, is 
denied.


REMAND

The veteran is also seeking an initial compensable evaluation 
for allergic rhinitis with sinusitis.  The veteran most 
recently underwent a VA "ears, nose, and throat" 
examination in August 2004.  At that time, the veteran 
complained of moderate nasal congestion.  The examiner noted 
that the veteran's nasal airways were relatively clear and 
there was some bluish discoloration of the turbinates with 
slight engorgement.  The veteran's sinuses were non-tender to 
percussion and pressure.  There was slight x-ray evidence of 
mucosal thickening, but no evidence of active chronic 
infection.  Impression was chronic perennial allergic 
rhinitis with some seasonal allergic rhinitis.  

The veteran has since submitted additional VA treatment 
records, to include a February 2007 x-ray report that shows 
evidence of chronic sinusitis of bilateral frontal ethmoid 
and maxillary sinuses; and swelling of the left middle and 
inferior nasal turbinate.  As the newly submitted VA evidence 
suggests a change in the status of the veteran's service-
connected allergic rhinitis with sinusitis, the Board finds 
that an additional VA examination is necessary to ascertain 
the current nature and severity of pertinent disability.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
"ears nose, and throat" examination to 
determine the current severity of his 
service-connected allergic rhinitis with 
sinusitis.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases, should be set forth in 
sufficient detail.  A complete rationale 
for any proffered opinion should be 
provided.

a.  With regard to the veteran's 
rhinitis, the examiner should identify 
any polyps and indicate with respect to 
each nasal passage whether there is 
complete obstruction, more than 50 
percent obstruction or less than 50 
percent obstruction.

b.  With regard to the veteran's 
sinusitis, the examiner should discuss 
whether there is evidence of one or two 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; 
or three to six non-incapacitating 
episodes per year characterized by 
headaches, pain, and purulent discharge 
or crusting.

2. Upon completion of the above requested 
development, the RO should readjudicate 
the increased rating claim for allergic 
rhinitis with sinusitis currently on 
appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


